Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 1, 2017

                                       No. 04-17-00667-CV

                          IN THE INTEREST OF A.E.S., A CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02849
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was due to be filed by October 23, 2017. On October
30, 2017, the court reporter responsible for preparing the record filed a notification of late record
requesting an extension of time to file the record to November 6, 2017. The notification of late
record is NOTED. It is ORDERED that the reporter’s record must be filed in this appeal no later
than November 6, 2017. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court